UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-55165 NEXT FUEL, INC. (Exact name of registrant as specified in its charter) NEVADA 35-2305768 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 821 Frank Street, Sheridan, WY 82801 (Address of Principal Executive Offices) (307) 674-2145 (Registrant's Telephone number, including area code) 122 North Main Street, Sheridan, WY 82801 (Registrant's Former Address) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x Indicate the number of shares issued and outstanding of each of the issuer’s classes of common stock, as of May 1, 2014:10,722,500 shares of issued common stock. NEXT FUEL, INC. (A DEVELOPMENT STAGE COMPANY) FORM 10-Q March 31, 2014 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets as of March 31, 2014 and as of September 30, 2013 4 Condensed Statements of Operations for the Three Months and Six Months Ended March 31, 2014 and 2013 5 Condensed Statement of Changes in Stockholders' Equity for the Period from September 30, 2013 to March 31, 2014 6 Condensed Statements of Cash Flows for the Six Months Ended March 31, 2014 and 2013 7 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION Item 1 Legal Proceedings 27 Item 1A Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURE 29 Exhibit List 30 Certifications -2- NEXT FUEL, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED FINANCIAL STATEMENTS (UNAUDITED) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2, 2013 PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND SIX MONTHS ENDED MARCH 31, 2 PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM SEPTEMBER 30, 2, 2014 PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED MARCH 31, 2 PAGE 5 – 17 NOTES TO CONDENSED FINANCIAL STATEMENTS -3- Next Fuel, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, September 30, (Unaudited) * Current Assets Cash $ $ Prepaid Expenses Security Deposit - Total Current Assets Equipment, net Deposits - Intangibles (Note 2(B)) - - Security Deposit - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses - current operations $ $ Accounts payable and accrued expenses - discontinued operations Accounts payable and accrued expenses - related party Total Liabilities Commitments and Contingencies (Note 5) Stockholders' Equity Preferred stock, $0.0001 par value; 100,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value; 100,000,000 shares authorized, 11,172,500 shares issued as of March 31, 2014 and September 30, 2013,and 10,572,500 and 11,172,500 shares outstanding as of March 31, 2014 and September 30, 2013,respectively Additional paid-in capital Accumulated deficit ) ) Accumulated deficit during development stage ) - Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ $ * Derived from audited financial statements. See accompanying notes to unaudited condensed financial statements -4- Next Fuel, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended March 31, For the Six Months Ended March 31, Revenues $
